Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 03/29/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John A. Griffiths (Reg. No. 57654)  on 07/14/2022.

Amendments to claims 1, 8, and 15 are as follow:

Regarding Claim 1
A method, by a processor, for ensemble policy generation for prediction systems, comprising: 
deriving, by the processor, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system, wherein the plurality of policies indicate which types of models are to be included in the set of ensemble models, which specific instances of a model class of the types of models for a particular category are to be included in the set of ensemble models, a weight applied to each model in the set of ensemble models, and which models of the set of ensemble models are to be re-executed, retrained, and rebuilt such that the plurality of policies are derived in real-time as the streaming data is received; 
generating, by the processor, the plurality of policies according to contextual information of the streaming data, model similarities, ensemble model definitions, prediction quality metrics, and ground truth data of the set of ensemble models; 
identifying model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions based on processing of the streaming data; 
wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; 
dynamically updating by the processor, automatically and with no user input, one or more of the plurality of policies according to the one or more error states of the set of ensemble 2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATIONmodels and a performance of those of the set of ensemble models having the model similarity parameters; 
wherein the error states generated by a first model of the set of ensemble models of a first type is used to the plurality of policies for a second model of the set of ensemble models of a second type different than the first type; 
initially training, by the processor, a classifier of the second model of the set of ensemble models of the second type using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models of the first type; and 
predicting, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score and presented via a display interface in communication with the processor.


Regarding Claim 8
A system for ensemble policy generation for prediction systems, comprising: 3AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION 
one or more computers with executable instructions that when executed cause the system to: 
derive, by a processor associated with the one or more computers and executing the executable instructions, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system, wherein the plurality of policies indicate which types of models are to be included in the set of ensemble models, which specific instances of a model class of the types of models for a particular category are to be included in the set of ensemble models, a weight applied to each model in the set of ensemble models, and which models of the set of ensemble models are to be re-executed, retrained, and rebuilt such that the plurality of policies are derived in real-time as the streaming data is received; 
generate, by the processor, the plurality of policies according to contextual information of the streaming data, model similarities, ensemble model definitions, prediction quality metrics, and ground truth data of the set of ensemble models; 
identify model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions based on processing of the streaming data; 
wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; 
dynamically update by the processor, automatically and with no user input, one or more of the plurality of policies according to one or more error states of the set of ensemble models and a performance of those of the set of ensemble models having the model similarity parameters; 
wherein the error states generated by a first model of the set of ensemble models of 4AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 15/278,479a first type is used to dynamically adjust the plurality of policies for a second model of the set of ensemble models of a second type different than the first type; 
initially train, by the processor, a classifier of the second model of the set of ensemble models of the second type using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models of the first type; and predict, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score and presented via a display interface in communication with the processor.

Regarding Claim 15
A computer program product for, by a processor, ensemble policy generation for prediction systems, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that derives, by the processor, a plurality of policies for a set of ensemble models to predict a plurality of target variables for streaming data such that the plurality of policies enables dynamic adjustment of the prediction system, wherein the plurality of policies indicate which types of models are to be included in the set of ensemble models, which specific instances of a model class of the types of models for a particular category are to be included in the set of ensemble models, a weight applied to each model in the set of ensemble models, and which models of the set of ensemble models are to be re-executed, retrained, and rebuilt such that the plurality of policies are derived in real-time as the streaming data is received; 
an executable portion that generates, by the processor, the plurality of policies according to contextual information of the streaming data, model similarities, ensemble model definitions, prediction quality metrics, and ground truth data of the set of ensemble models; 
an executable portion that identifies model similarity for the set of ensemble models according to prediction accuracy of a plurality of conditions based on processing of the streaming data; 
wherein one or more error states of those of the set of ensemble models determined to have model similarity parameters over a predetermined threshold are correlated to one or more error states produced by constituent ones of those of the set of ensemble models determined to have the model similarity parameters over the predetermined threshold; 
an executable portion that dynamically updates by the processor, automatically and with no user input, one or more of the plurality of policies according to one or more error states of the set of ensemble models and a performance of those of the set of ensemble models having the model similarity parameters;
wherein the error states generated by a first model of the set of ensemble models of a first type is used to dynamically adjust the plurality of policies for a second model of the set of ensemble models of a second type different than the first type; 
an executable portion that initially trains, by the processor, a classifier of the second model of the set of ensemble models of the second type using the updated one or more of the plurality of policies according to the error states generated by the first model of the set of ensemble models of the first type; and 
an executable portion that predicts, by the processor, the plurality of target variables utilizing the updated one or more of the plurality of policies implemented within the set of ensemble models, wherein the prediction determined by the set of ensemble models is synthesized into a single score and presented via a display interface in communication with the processor.

Conclusion
Claims 1, 7-8, 14-15, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127